Citation Nr: 0700545	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-30 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether an overpayment of $2,713 in VA disability 
compensation benefits due to "fugitive felon" status and 
due to incarceration was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1944.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO proposal to terminate the 
veteran's VA disability compensation benefit payments based 
on his status as a fugitive felon.  In June 2004, the RO 
effectuated the proposal to terminate the benefits based on 
"fugitive felon" status from November [redacted], 2002, through 
July [redacted], 2003.  The RO also notified that the veteran's 
disability compensation payment benefits would be reduced to 
the 10 percent rate on April [redacted], 2004, which was the 61st day 
after his conviction on felony counts.  The Board has 
advanced the case on the docket due to the veteran's advanced 
age.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action is needed of him.


REMAND

The veteran challenges the validity and amount of the debt in 
question.

The veteran had been receiving VA disability compensation 
benefits because of service-connected major depression.  
Since March 2001, the disability compensation benefits had 
been payable at the 30 percent rate.

However, in March 2004, VA's Office of Inspector General 
prepared a report indicating that an arrest warrant had been 
issued for the veteran on November [redacted], 2002, in [redacted] 
[redacted], Indiana, for four felony counts (one of which was 
ultimately dismissed).  (A county criminal court chronology 
indicates that the arrest warrant was in fact issued on 
November [redacted], 2002.)  The record further indicates that the 
veteran was arrested in Indiana on July [redacted], 2003.

In July 2004, the RO informed the veteran that his status as 
a fugitive felon and his eventual conviction had produced an 
overpayment in the amount of $2,713.  But on review of the 
disability compensation levels as set forth in a June 2004 
RO letter, the Board is unable to account for the precise 
amount of the overpayment that the RO levied against the 
veteran.  Therefore, on remand, the RO should conduct an 
audit of the veteran's disability compensation benefits in 
order to determine the precise month-to-month overpayment 
that was produced (1) for the period between November [redacted], 
2002, through July [redacted], 2003; and (2) for the period after 
the veteran's conviction on February [redacted], 2004.  

In addition, the record indicates that on March 10, 2004, the 
RO received the investigative summary from VA's Office of 
Inspector General that detailed the date of the veteran's 
arrest (July [redacted], 2003).  It is unclear why the RO did not 
then follow up on this information and determine the 
veteran's post-arrest status.  Such a follow-up might have 
identified the fact of the veteran's conviction (by guilty 
pleas) on three counts of Class C felonies on February [redacted], 
2004.  Rather, the veteran's own representative supplied that 
information, consisting of a chronological summary from an 
Indiana county criminal court, in May 2004.  On remand, the 
RO should also address whether delays due to RO actions 
affect the final overpayment amount.

Finally, the record is not entirely clear as to whether the 
veteran was in fact a "fugitive felon" for purposes of 
termination of VA disability compensation benefits from 
November [redacted], 2002, through July [redacted], 2003.  

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term "fugitive felon" means a person who is a 
fugitive by reason of (A) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees, or (B) 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2006).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.

Here, it is not clear if the veteran engaged in any actions 
that might be construed as fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees.  38 U.S.C.A. 
§ 5313B; 38 C.F.R. § 3.665(n)(2).  On remand, the RO should 
obtain a copy of the November [redacted], 2002, arrest warrant and 
any evidence from the relevant local sheriff's office ([redacted] 
[redacted] Sheriff) about when the warrant was served on the 
veteran and any other investigative reports that may shed 
light on the veteran's knowledge of when the arrest warrant 
was issued and what actions he may have taken upon becoming 
aware of the arrest warrant (either through proper service or 
through actual notice).

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Conduct an audit of the veteran's 
disability compensation benefits in 
order to determine the precise month-
to-month overpayment that was produced 
for (1) the period between November [redacted], 
2002, through July [redacted], 2003; and (2) 
the period after the veteran's 
conviction on February [redacted], 2004.

2.  Obtain a copy of the November [redacted], 
2002, arrest warrant and any evidence 
from the relevant local sheriff's 
office ([redacted] County Sheriff) about 
when the warrant was served on the 
veteran and any other investigative 
reports that may shed light on the 
veteran's knowledge of when the arrest 
warrant was issued and what actions he 
may have taken upon becoming aware of 
the arrest warrant (either through 
proper service or through actual 
notice).

3.  Then, readjudicate the claim of 
whether an overpayment of $2,713 in VA 
disability compensation benefits due to 
"fugitive felon" status and due to 
incarceration was properly created.  
The readjudication should include a 
discussion of whether the veteran was a 
"fugitive felon" for the period from 
November [redacted], 2002, and July [redacted], 2003, 
within the meaning of 38 U.S.C.A. § 
5313B (West 2002); 38 C.F.R. § 
3.665(n)(2) (2006).  The readjudication 
should also include a discussion of 
whether any delays in the RO's actions 
with regard to following up on the 
March 2004 report received from VA's 
Office of Inspector General and in 
effectuating the reduction of VA 
disability compensation benefits on 
April [redacted], 2004, due to the veteran's 
conviction affect the final amount of 
the overpayment.  If the decision 
remains adverse to the veteran in any 
pertinent way, then please provide him 
and his representative with a 
supplemental statement of the case and 
the appropriate opportunity for a 
response.  Then, return the case to the 
Board for its review, as appropriate.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


